Siierwin, J. —
If the evidence produced by the plaintiff in support of her case is true, there can be no question that the decree of divorce is right, for the acts testified to present *656an unusually strong case of .cruel treatment on the part of the defendant. The principal evidence against the defendant, in addition to that of the plaintiff, is that of his own children. It is always a sad thing to see children arrayed as witnesses against a parent, and in this case it is doubly so, because of the bitterness and hatred appearing in the testimony of the children. . There must, however, be some reason for this intense feeling against the father. The children have all reached an age which enables them to know and understand the nature of the acts and conduct of the parties towards each other, and it is hardly possible that they could be so lacking in filial love, and respect for a good and kind father as to fabricate the damaging testimony given by all of them against him. It is not an unusual circumstance to find children divided in their support of parents in these unhappy affairs, but it is rare indeed that we find them all arrayed without cause on the side of one parent. The district judge had all of these witnesses before him in the trial of this case, and believed the testimony'*given by them. This testimony appears in the main to be consistent, and should be given the weight by us that it received in the district court. The record fairly shows that the farm upon which these parties lived was bought with money given to the plaintiff by her father as an advancement, hence it -was rightly given to her by the decree below. It is charged with a large part of the costs in the case, and with $75 per year for the support of the defendant. In addition to this, the plaintiff is given the custody of the minor children, and charged with their support and education. On the whole, we think the defendant has no just cause for complaint, in view of the fact that the farm was brought to him by the wife.
The judgment is affirmed.